POLEN, J.,
concurring specially.
I agree with the majority’s determination as to the finality of the judge of compensation claims’ order relating to the exhaustion of chiropractic treatment. That order, however, does not appear to dispose of the question whether the claimant is in need of, or entitled to, treatment from some other type of health-care practitioner. It would seem to me, although neither party has raised the issue in this appeal, that appellant could still make such *27a claim before the judge of compensation claims, if not otherwise time-barred.